Citation Nr: 0307994	
Decision Date: 04/28/03    Archive Date: 05/06/03	

DOCKET NO.  01-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968; during that time, he served for nearly one year 
in the Republic of Vietnam.  

This matter arises from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
November 15, 2001; a transcript of the proceeding is of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's PTSD currently is productive of subjective 
complaints of depression, insomnia, a sense of hopelessness, 
decreased energy and interest, decreased concentration, 
psychomotor retardation, and chronic passive thoughts of 
death.  Objective findings include depression, anxiety, 
psychomotor retardation, limited insight and judgment, 
symptoms of intrusion and avoidance, flashbacks, and 
difficulty in concentrating.  

3.  The veteran's PTSD results in an inability to establish 
and maintain effective relationships in occupational and 
social settings.  


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  



First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case, 
as well as supplemental statements of the case, that informed 


him of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, he 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  He also was given an opportunity to 
testify at a personal hearing before a member of the Board, 
and to submit additional evidence in support of his claim.  
The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  As such, the Board concludes that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he is required to provide 
and what evidence VA would attempt to obtain).  Finally, in 
view of the decision that follows, the Board concludes that 
no further development is necessary to ensure the adequacy of 
the record.  

II.  Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated.  In support, he asserts that 
this disability effectively prevents him from working and 
socializing; he cites his long-term unemployment in support 
thereof.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  See 38 C.F.R. 
§ 1155; 38 C.F.R. Part 4 (2002).  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating will be assigned if the disability 
picture more closely approximates the criteria for the higher 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In determining the level of current 
impairment, it is essential that the disability be considered 
in the context of the entire recorded history.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, although the history of the disability at issue is 
an important 


consideration in accurately evaluating its severity, of 
paramount importance are current clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating the veteran's service-connected PTSD, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships shall be evaluated as 50 percent disabling.  

To warrant a 70 percent disability rating, occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships must be present.  

To warrant a 100 percent rating, total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name 


must be present.  See 38 C.F.R. § 4.130, DC 9411, 9440 
(2002).  It is within the foregoing context that the facts in 
this case must be examined.  

The facts are as follows.  The veteran originally was 
diagnosed as suffering from PTSD in the late 1980's.  During 
a VA psychiatric evaluation conducted in May 1989, the 
veteran was noted to be depressed and tearful when discussing 
his experiences in the Republic of Vietnam.  He indicated 
that he was unemployed and tended to feel isolated from 
people in general.  Similar findings were noted during VA 
psychiatric evaluations conducted in July 1992, October 1998, 
November 1999, and July and August 2001.  During that time 
frame, the veteran received regular psychiatric treatment, 
and was placed on psychotropic medications to control 
symptomatology associated with PTSD.  

In conjunction with his current appeal, the Board requested 
that the veteran undergo further psychiatric evaluation.  
This was accomplished in November 2002.  The examiners noted 
that the veteran was alert and oriented, and showed no signs 
of any psychotic symptomatology.  His thought processes were 
connected, coherent, and relevant.  His memory was intact for 
recent and remote events, and his affect was consistent with 
his content of thinking.  Overall, his mood was dysphoric, 
and his emotional expression was somewhat restricted.  He 
cried on more than one occasion when talking about military 
events.  He complained of depression, insomnia, feelings of 
chronic hopelessness and decreased interest, decreased 
energy, and decreased concentration.  Psychomotor retardation 
was observed.  His affect was restricted, and he appeared to 
have some difficulty following the questioning by the 
examiner.  He tended to be tangential and forgetful.  His 
judgment and insight were limited.  The examiner noted that 
the veteran tended to have numerous symptoms of PTSD 
including symptoms of intrusion and avoidance.  The veteran 
experienced flashbacks on a daily basis, and indicated to the 
examiner that he had two flashbacks the day prior to his 
evaluation.  He also admitted to nightmares that occurred 
almost nightly.  He indicated that he tended to avoid people 
and places that aroused recollections of trauma, while 
avoiding people and crowds in general.  He demonstrated a 
sense of foreshortened future, and expressed frustration with 
his irritability and anger outbursts because they interfered 
with his personal life, and had led to difficulties with 
employment.  PTSD, with a Global Assessment of Functioning 
(GAF) score of 45 was assigned by the examining physicians.  
In the opinion of the examiners, the severity of the 
veteran's anxiety, PTSD and depressive symptoms, made his 
return to work at any time in the future extremely unlikely.  

The foregoing indicates that the veteran's PTSD is now 
totally disabling.  Although his thought processes appear to 
be intact, and he is free of delusions or hallucinations, 
symptomatology otherwise associated with his PTSD results in 
total occupational and social impairment.  For the sake of 
brevity, these will not be restated.  However, it should also 
be noted that the GAF score of 45 most recently assigned for 
the veteran's PTSD indicates symptomatology serious enough in 
nature to render the veteran unemployable.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994).  Given that 
symptomatology currently associated with the veteran's PTSD 
has been described by physicians as serious in nature, and in 
view of the opinion in the veteran's most recent psychiatric 
evaluation that PTSD symptomatology make his return to work 
extremely unlikely, the Board finds that a 100 percent rating 
for the disability at issue is warranted.  In reaching its 
decision, the Board has resolved all reasonable doubt in the 
veteran's favor.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

